The appearance docket entries show that this trial was begun on April 11, 1935, lasted four days, and was finally submitted on April 19, 1935.
The bill of exceptions purporting to show everything that took place at this trial fails to show any demand for a trial by jury, and does show that the parties proceeded to trial, and finally submitted the issues of fact, joined by the amended petition and the answers thereto, to the court without the intervention of a jury. *Page 263 
On August 10, 1935, a judgment was entered on the evidence introduced at that trial, and no mention was made of a demand for a jury having been made.
The judgment of August 10, 1935, having been set aside for reasons undisclosed by the record, another judgment was rendered on August 21, 1935, and it was in this entry that the following appears: "This cause came on for hearing before the court without the intervention of a jury, over the objection of the plaintiff," but this entry does not show that the plaintiff objected to proceeding to the introduction of evidence at the trial without the intervention of a jury.
The bill of exceptions was filed by the plaintiff and signed by the trial judge for the very purpose of showing what had transpired at the trial, and it is the last statement in point of time of the trial judge on that subject.
The judgment entry was made after the trial and before the signing of the bill of exceptions. Its purpose under the law was to place upon the record the final conclusion of the judge upon the matters submitted to him at the trial. It speaks from the date of its entry, showing what transpired then, and not at any prior time. It does not purport to speak as of the commencement of the trial, and, indeed, it would be anomalous if it assumed to do so. The recital that the cause came on for hearing without the intervention of a jury is not, in our opinion, inconsistent with the bill of exceptions.
If it should be considered that an inconsistency does exist, our conclusion is that the bill of exceptions must prevail; both because it is the last statement of the trial judge, and because it is the only legal method of bringing the exception upon the record.
We deem applicable the case of Fleischman v. Shoemaker, 2 C.C., 152, 1 C.D., 415. We quote from pages *Page 264 
154 and 155 sufficient to show the state of the record and the decision of the court:
"The facts as to this matter are these: At the trial of the case, both parties having offered their evidence, the counsel for the defendants asked the court to charge the jury to return a verdict for the defendants. This request appears in the journal entry, which then goes on to state, `that the court did so charge the jury, being of the opinion that the defendants were not liable as executors of R.M. Shoemaker, deceased, so as to charge the assets of the estate, and for the default in the execution whereof, they had no power to charge the estate; and that if liable as individuals, their liability was not in contract.' To this action the plaintiff excepted, and moved the court to `make such amendment as would conform to the pleadings,' which motion was overruled and plaintiff excepted, and thereupon the court charged the jury to return a verdict for defendants, which was done, and exception taken. The plaintiff then filed a motion for a new trial on the grounds of such action by the court, and that the verdict was against the law and the evidence, which was overruled, and exception taken. All of this action of the court is shown by the journal entry, alone. A bill of exception was then signed by the court, certified to contain all the testimony offered, with exceptions taken to the ruling of the court on the introduction of evidence; but the bill itself contains no charge of the court, or direction of the court to the jury to return a verdict for the defendants, or any exception thereto, or any mention of the verdict, or of the motion for a new trial, or exception to the overruling thereof. * * *
"Under the decision of the Supreme Court in the case ofLockhart v. Brown, 31 Ohio St. 431, it seems clear to us, that the only mode in which the correctness of a charge given to the jury, or a refusal to give a charge, can be reviewed on a proceeding in error, is by *Page 265 
putting the charge, as given or refused, with the proper exception to it, into a bill of exceptions. And the court in that case expressly holds, that exceptions can only be properly taken upon the journal, to a decision which the law requires to be entered thereon. And that it is not a proper practice to incorporate into a journal entry a series of charges which the court refused to give, or a charge as given, or an exception to such action of the court; for that is not such a decision as is contemplated by Sec. 5300, Rev. Stats.; and to avail anything, such action of the court with the exception thereto must come upon the record, if at all, by means of a bill of exceptions."
We are of the opinion that the court correctly stated and applied the law in Fleischman v. Shoemaker, supra, and that the law applied to the record in this case requires us to hold that error does not affirmatively appear thereon.
The application for a rehearing is therefore denied.
Rehearing denied.
ROSS, P.J., HAMILTON and MATTHEWS, JJ., concur.